Citation Nr: 9905706	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-09 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by excessive belching.

2.  Entitlement to a rating for cervical spine disability in 
excess of 10 percent, prior to April 14, 1998.

3.  Entitlement to an increased rating for cervical spine 
disability, currently rated as 20 percent disabling.



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel





INTRODUCTION

The veteran served on active duty from January 1987 to 
January 1991 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, to include a June 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Des Moines, Iowa.  The appeal was last before the 
Board in January 1996, at which time it was remanded for 
further development.  Following completion of the requested 
development and the forwarding of the file to the VA Regional 
Office and Insurance Center (RO&IC) in St. Paul, Minnesota, 
the RO&IC, in a rating decision entered in September 1998, 
increased the rating for the veteran's service-connected 
cervical spine disability from 10 percent to 20 percent 
disabling, with which latter evaluation the veteran continues 
to disagree, and a Supplemental Statement of the Case was 
mailed to the veteran in September 1998.  

Thereafter, the appeal was returned to the Board.  


FINDINGS OF FACT

1.  The claim for service connection for a disorder 
manifested by excessive belching is not plausible.

2.  Manifestations of the veteran's service-connected 
cervical spine disability, through April 13, 1998, included 
unrestricted cervical motion on VA examination in March 1996, 
productive of, despite diminished flexion on VA examination 
in June 1993 and relative to the duration terminating on 
April 13, 1998, no more than slight overall limitation in 
cervical motion.

3.  Current manifestations of the veteran's service-connected 
cervical spine disability include an inability to flex beyond 
25 degrees though extension exists to 30 degrees, productive 
of moderate overall limitation in cervical motion.   


CONCLUSIONS OF LAW

1.  The claim for service connection for a disorder 
manifested by excessive belching is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a rating for cervical spine disability 
in excess of 10 percent, prior to April 14, 1998, have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 5290 (1998).

3.  The criteria for a rating in excess of 20 percent for 
cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 and 
Part 4, Diagnostic Code 5290 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's increased rating 
claims is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that these claims are, 
in each instance, plausible.  The Board is also satisfied 
that all relevant facts have been properly developed, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1998).

Service connection is in effect for hyperextension trauma, 
cervical spine, rated as 10 percent disabling through April 
13, 1998, under Diagnostic Code 5290 of the Rating Schedule; 
and rated as 20 percent disabling under such Code from April 
14, 1998. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's service-connected cervical spine 
disability.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to such disability.


I.  Disorder Manifested by Excessive Belching

The threshold question to be answered concerning the 
veteran's claim for service connection for a disorder 
manifested by excessive belching is whether he has presented 
evidence of a well grounded claim, that is, one which is 
plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief by a 
reasonable individual that his claim for service connection 
for a disorder manifested by excessive belching is well 
grounded.

The veteran contends, in substance, that the persistent 
belching he experienced in service may have been the initial 
manifestation of some present disorder, possibly 
gastrointestinal in nature.  In this regard, service medical 
records reflect that, in November 1988, the veteran 
complained of burping excessively; the impression, following 
a pertinent consult, was possible gastritis of uncertain 
etiology.  An upper gastrointestinal series administered the 
veteran in February 1989 was interpreted as being negative.  
In April 1989, the veteran complained of experiencing 
"excessive belching" which was worse when he was under 
stress.  In July 1989, at which time the veteran again 
complained of experiencing excessive belching, the 
assessment, following physical examination, was chronic 
aerophagia.

Subsequent to service, when he was examined by VA in May 
1991, the veteran related having experienced belching in 
service; the pertinent examination diagnosis was recurrent 
belching of unknown cause.  When psychiatrically examined by 
VA in December 1993, the veteran was assessed as having a 
mild somatization disorder.  Owing to the possibility that 
the veteran's excessive belching may have been a 
manifestation of such assessed somatization disorder, it was 
arranged for the veteran to be hospitalized at a VA facility 
for the purpose of ascertaining whether he experienced 
excessive belching.  In the course of such two-day period of 
VA hospitalization, in March 1996, the veteran was free of 
belching, i.e., such "symptom [was] in abeyance."  
Thereafter, when examined by VA in August 1996, it was noted 
that the veteran's belching was no longer present and, in 
addition, his somatization disorder was found "to be in 
remission".

In considering the veteran's claim for service connection for 
a disorder manifested by excessive belching, the Board would 
emphasize that, notwithstanding the persistent 
burping/belching the veteran experienced in service, he is 
presently free of such problem.  Therefore, such problem 
(i.e., burping/belching), being no longer present, cannot 
comprise a manifestation of the veteran's somatization 
disorder, even ignoring the consideration that such latter 
disorder is presently in remission.  Given the foregoing, 
then, and since the absence of burping/belching of necessity 
precludes any notion of the same comprising a manifestation 
of any derivative disorder, a plausible claim for service 
connection for a disorder manifested by excessive belching is 
not presented.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Consequently, such claim is not well grounded.  
38 U.S.C.A. § 5107(a).   

In addition, although the Board has considered and disposed 
of the veteran's foregoing claim for service connection on a 
ground different from that of the RO&IC, the veteran has not 
been prejudiced by the Board's decision.  This is because, in 
assuming that such claim was well grounded, the RO&IC 
accorded the veteran greater consideration than this claim in 
fact warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
RO&IC for consideration of the issue of whether this claim is 
well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  

Finally, as pertinent to the veteran's claim for service 
connection for a disorder manifested by excessive belching, 
the Board is of the opinion that its discussion above bearing 
on such issue is sufficient to inform the veteran of the 
elements necessary to complete his application for a claim 
for service connection relative to such disability.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).


II.  Increased Rating, Cervical Spine, Prior to April 14, 
1998

Pursuant to Diagnostic Code 5290, "slight" and "moderate" 
limitation of motion involving the cervical spine warrants 
ratings of 10 and 20 percent, respectively.

The veteran asserts, relative to his service-connected 
cervical spine disability, that he experiences soreness in 
the cervical area which is aggravated by motion.  In this 
regard, when examined by VA in June 1993, the veteran 
exhibited an ability to flex and hyperextend his neck to 45 
and 35 degrees, respectively.  When the veteran was examined 
by VA in March 1996, at which time he alluded to experiencing 
pain in his cervical spine late in the day, he was found, on 
physical examination, relative to his cervical spine, to have 
"no limitation[] in motion."

In considering the veteran's claim of entitlement to a rating 
for cervical spine disability in excess of 10 percent, prior 
to April 14, 1998, the Board has no reason to question the 
veteran's veracity relative to his assertion of experiencing 
discomfort in the area of the cervical segment of his spine 
which is worse with motion/activity.  At the same time, 
however, while motion involving his cervical spine (to 
include flexion limited to 45 degrees' motion) was diminished 
on the occasion of his June 1993 VA examination, overall 
cervical motion, relative to the duration at issue in this 
aspect of the appeal, was clearly no more than 'slight[ly]' 
limited, given the wholly unrestricted cervical motion 
exhibited on the occasion of his March 1996 VA examination.  
Therefore, the Board concludes that the 10 percent rating 
(commensurate with 'slight' overall pertinent loss of motion) 
in effect for the veteran's cervical spine disability 
relative to such period (i.e., that terminating on April 13, 
1998) was fully appropriate.  38 U.S.C.A. § 1155, 5107; 
38 C.F.R. Part 4, Diagnostic Code 5290. 


III.  Increased Rating, Cervical Spine Disability

Pursuant to Diagnostic Code 5290, "moderate" and "severe" 
limitation of motion involving the cervical spine warrants 
ratings of 20 and 30 percent, respectively.

When examined by VA on April 14, 1998, the veteran exhibited 
an ability to flex and extend the cervical segment of his 
spine to 25 and 30 degrees, respectively.  Most recently, 
when examined by VA in August 1998, at which time the veteran 
indicated that his neck was "stiff" by the end of the day, 
he exhibited an ability to flex and extend the cervical 
segment of his spine to 25 and 30 degrees, respectively; 
rotation was limited to 45 and 40 degrees to the right and 
left, respectively.  

In considering the veteran's claim for an increased rating 
for his cervical spine disability, rated as 20 percent 
disabling from April 14, 1998, the Board observes that the 
veteran's ability to extend his cervical spine has changed 
little over a five-year duration (being limited to 35 degrees 
on VA examination in June 1993 and 30 degrees on the most 
recent VA examination, i.e., that accomplished in August 
1998).  However, his ability to flex his cervical spine has, 
over a lesser period, moreover, deteriorated sharply, i.e., 
from unrestricted cervical flexion on the occasion of his 
March 1996 VA examination to an ability to flex to only 25 
degrees on either of his two most recent VA examinations, 
performed in April 1998 and August 1998.  While the veteran's 
ability to rotate his cervical spine is, at least to the 
right (demonstrated to 45 degrees on the August 1998 VA 
examination), probably only 'slight[ly]' restricted, his 
overall cervical motion, given his inability to flex beyond 
25 degrees, must be seen as being 'moderate[ly]' restricted 
overall, representative of disability warranting a 20 percent 
rating.  Therefore, the Board concludes that an increased 
rating for the veteran's cervical spine disability is not in 
order.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the cervical spine, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Board finds it 
noteworthy that, in conjunction with his August 1998 VA 
examination, the veteran noted that while cervical pain could 
("can") limit his functional ability, any such 
delimitation, rather than being absolute, depended on the 
particular type of physical activity the veteran engaged in 
and, even then, he never was "incapacitate[d]".  Further, 
relative to each cervical excursion in which the veteran 
exhibited motion on the August 1998 VA examination, he in 
each instance alleged no "increase in pain" due to the 
related motion.  The foregoing considerations, in the Board's 
view, militate persuasively against the existence of 
sufficient disablement, relative to the cervical spine, as to 
warrant the assignment of a higher disability rating 
predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
The Board has also given consideration to the provisions of 
38 C.F.R. § 4.7, which provide that, where there is a 
question as to which of two evaluations should be assigned, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  However, the record does not show that the actual 
manifestations of the veteran's service-connected cervical 
spine disability more closely approximate those required for 
a 30 percent rating than they do the disability rating (i.e., 
20 percent) currently assigned.  Accordingly, the Board is 
unable to identify a reasonable basis for a grant of this 
aspect of the benefit sought on appeal.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic 
Code 5290.


ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for a disorder manifested 
by excessive belching is denied.

A rating for cervical spine disability in excess of 10 
percent, prior to April 14, 1998, is denied.

An increased rating for cervical spine disability is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals





 Department of Veterans Affairs

